Exhibit 99.1 PRESS RELEASE Contact: Symmetry Medical Inc. Fred L. Hite Senior Vice President Chief Financial Officer (574) 371-2218 Investors: The Ruth Group Nick Laudico/R.J. Pellegrino (646) 536-7030/7009 nlaudico@theruthgroup.com rpellegrino@theruthgroup.com Media: Jason Rando The Ruth Group (646) 536-7025 jrando@theruthgroup.com Symmetry Medical Announces Restructuring Focused on Efficiency and Annualized Cost Savings Positions Company for Industry Recovery WARSAW, Ind., December 18, 2009 - Symmetry Medical Inc. (NYSE: SMA), a leading independent provider of products to the global orthopaedic device industry and other medical markets, announced today a restructuring that includes a facility consolidation and other staff reductions designed to increase operational efficiency and drive annualized cost savings. The restructuring is designed to position the Company for continued market leadership during the anticipated orthopedic industry recovery. As part of the restructuring, the Company will consolidate its Auburn, ME operations into other existing Symmetry Medical facilities by the middle of 2010. The consolidation will include the transfer of current production capacity, including equipment and machinery. The Company is taking steps to minimize any disruptions, and expects to continue to provide a seamless high level of quality and service to its customers during the consolidation. The restructuring, once complete, is expected to generate an ongoing annualized cost savings of approximately $3.4 million, on a pre-tax basis.The total one-time cost of these actions is anticipated to be in the range of $2.4 to $2.8 million. As a result of these actions, the Company will incur a fourth quarter 2009 restructuring charge of between $1.8 million and $2.2 million, on a pre-tax basis, consisting of primarily of severance costs and impairment of property, plant and equipment. The
